                                                                          Case 4:20-cv-02271-YGR Document 20 Filed 06/22/20 Page 1 of 1




                                                                 1

                                                                 2

                                                                 3

                                                                 4                                     UNITED STATES DISTRICT COURT
                                                                 5                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                 6

                                                                 7

                                                                 8

                                                                 9    REALITY KATS, LLC,                               Case No.: 20-CV-2271 YGR
                                                                 10                Plaintiff,                          ORDER OF REFERRAL TO DETERMINE
                                                                                                                       WHETHER CASES ARE RELATED
                                                                 11          vs.
                                                                 12   MIRSYL, INC., et al.,
                               Northern District of California
United States District Court




                                                                 13                Defendants.
                                                                 14

                                                                 15          Pursuant to Civil Local Rule 3-12(c), this case is hereby referred to the Honorable James
                                                                 16   Donato to consider whether it is related to David P Lennon, Mirsyl, Inc. and Novato Development,
                                                                 17   LLC v. Reality Kats, LLC, Dennis Simpson and Qili Ye Simpson, Civil Action No. 3:20-cv-02258-JD.
                                                                 18          IT IS SO ORDERED.
                                                                 19   June 22, 2020                                       _________________________________________
                                                                                                                                YVONNE GONZALEZ ROGERS
                                                                 20                                                       UNITED STATES DISTRICT COURT JUDGE
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
